DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 10 ends in a period and should be a semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meneghini et al. (US 2010/0094361; “Meneghini), in view of Omi et al. (US 4573838; “Omi”).
In regards to claims 1-5, Meneghini discloses a flexible trephine reamer (Figs. 1-3; abstract) comprising: an elongated tubular-shaped body (Fig. 1; 120) having an inner surface (surface that 126 points inward to; paragraph [0022]), outer surface (112), proximal 5end (120) and distal end (116); said elongated tubular-shaped body having a section (122) capable of flexing and bending (paragraph [0025]); a plurality of cutting teeth (118) located around a rigid perimeter edge of the distal end of the elongated tubular-shaped body (118); each cutting tooth being substantially triangular-shaped (Fig. 1; 118) and having a front edge (edge generally parallel with the longitudinal axis of the reamer), 10rear edge (angled back edge of the tooth opposite the front edge), inner surface (surface facing the inside of the tube) and an outer surface (outward facing surface of tooth). Wherein: said elongated tubular-shaped body being partially formed out of a plurality of interlocking tabs (Fig. 3) that form the section capable of flexing and bending (Fig. 3). Wherein: 20said plurality of interlocking tabs each being substantially hourglass-shaped (see Fig. A below; note the angled hourglass-shape). Wherein: each cutting tooth having an angled tip (Fig. 1; 118); and said angled tip having a front edge (front edge that is essentially parallel to the longitudinal axis of the reamer), rear edge (the angled edge opposite to the front edge), inner surface (surface on the inner side 


    PNG
    media_image1.png
    312
    536
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 3 of Meneghini to help show claim limitations.

However, Meneghini does not disclose the outer surface of the cutting tooth to angle inward (Fig. 1).
Omi discloses a circular cutting surface (Fig. 2) that wherein an outer surface of each cutting tooth being angled inward toward the inner surface of the cutting tooth (38) which can allow the elongated tubular-shaped body to selectively bend and follow a curvature of a bone into which the flexible trephine reamer is cutting (Fig. 2). Wherein: said outer surface of said angled tip forming a portion of the outer surface of the cutting tooth (Fig. 2); and said outer surface being angled inward toward the inner surface of the cutting tooth and in relation to a lower portion of the cutting tooth (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outer surface of the each cutting tooth of Meneghini to 
In regards to claims 6-8, Meneghini discloses a flexible trephine reamer (Figs. 1-3; abstract) comprising: an elongated tubular-shaped body (Fig. 1; 120) having an inner surface (surface that 126 points inward to; paragraph [0022]), outer surface (112), proximal 5end (120) and distal end (116); said elongated tubular-shaped body having a section (122) capable of flexing and bending (paragraph [0025]); a plurality of cutting teeth (118) located around a rigid perimeter edge of the distal end of the elongated tubular-shaped body (118); each cutting tooth being substantially triangular-shaped (Fig. 1; 118) and having a front edge (edge generally parallel with the longitudinal axis of the reamer), 10rear edge (angled back edge of the tooth opposite the front edge), inner surface (surface facing the inside of the tube) and an outer surface (outward facing surface of tooth); said elongated tubular-shaped body being partially formed out of a plurality of interlocking tabs (Fig. 3) that form the section capable of flexing and bending (Fig. 3); and 20said plurality of interlocking tabs each being substantially hourglass-shaped (see Fig. A above; note the angled hourglass-shape). Wherein: each cutting tooth having an angled tip (Fig. 1; 118); and said angled tip having a front edge (front edge that is essentially parallel to the longitudinal axis of the reamer), rear edge (the angled edge opposite to the front edge), inner surface (surface on the inner side near the cannulation) and an outer surface (surface on the outer edge that is being modified as noted below to have a slight bevel near the tip to give a rake surface).
However, Meneghini does not disclose the outer surface of the cutting tooth to angle inward (Fig. 1).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outer surface of the each cutting tooth of Meneghini to angle inward by including an outer clearance surface, as taught by Omi, in order to help reduce cutting resistance (col. 1, lines 10-14).
In regards to claims 9-11, Meneghini discloses a flexible trephine reamer (Figs. 1-3; abstract) comprising: an elongated tubular-shaped body (Fig. 1; 120) having an inner surface (surface that 126 points inward to; paragraph [0022]), outer surface (112), proximal 5end (120) and distal end (116); said elongated tubular-shaped body having a section (122) capable of flexing and bending (paragraph [0025]); a plurality of cutting teeth (118) located around a rigid perimeter edge of the distal end of the elongated tubular-shaped body (118); each cutting tooth being substantially triangular-shaped (Fig. 1; 118) and having a front edge (edge generally parallel with the longitudinal axis of the reamer), 10rear edge (angled back edge of the tooth opposite the front edge), inner surface (surface facing the inside of the tube) and an outer surface (outward facing surface of tooth); each cutting tooth having an angled tip (Fig. 1; 118); and said angled tip having a front edge (front edge that is essentially parallel to the longitudinal axis of 
However, Meneghini does not disclose the outer surface of the cutting tooth to angle inward (Fig. 1).
Omi discloses a circular cutting surface (Fig. 2) that wherein an outer surface of each cutting tooth being angled inward toward the inner surface of the cutting tooth (38) which can allow the elongated tubular-shaped body to selectively bend and follow a curvature of a bone into which the flexible trephine reamer is cutting (Fig. 2). Wherein: said outer surface of said angled tip forming a portion of the outer surface of the cutting tooth (Fig. 2); and said outer surface being angled inward toward the inner surface of the cutting tooth and in relation to a lower portion of the cutting tooth (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outer surface of the each cutting tooth of Meneghini to angle inward by including an outer clearance surface, as taught by Omi, in order to help reduce cutting resistance (col. 1, lines 10-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775